UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2013 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 6 Performance 8 Fund Information 9 Schedule of Investments 10 TCM Small-Mid Cap Growth Fund Performance Discussion 13 Performance 15 Fund Information 16 Schedule of Investments 17 Fund Expense Examples 20 Financial Statements Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Additional Information 36 Privacy Policy 37 1 TCM GROWTH FUNDS May 19, 2013 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2013, which is the first half of each Fund’s fiscal year.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings. Below is a summary of the market environment over the past six months and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 6 and 13, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review for the Last Six Months.After a relatively calm third quarter in 2012, particularly when compared to the similar periods in 2010 and 2011, the market initially sold off heading into the presidential election, bottoming in mid November as investors digested the reelection of President Obama and congressional election outcomes.It’s safe to say that everyone tried to spin this election as meaning just about everything except what it really was, a status quo result that didn’t change the partisan posture of our government.With the election over, investors nervously watched as the fiscal cliff negotiations deteriorated once again into a last minute and unsatisfying kick-the-can outcome.A strong rally at the end of the year saved the quarter, ultimately delivering relatively flat performance across most equity asset classes.Uncertainty weighed on the market for much of the quarter, with the Conference Board’s Consumer Confidence Index hitting a five month low in December and companies continuing to delay capital spending decisions in light of unclear tax policies and spending cuts. Economic indicators during fourth quarter 2012 were mixed but continued to point to an ongoing but tepid recovery in the U.S., continued lethargy in Europe, and a soft landing and potential re-acceleration in China’s economy. The ISM Manufacturing PMI Index, which serves as a measure of U.S. manufacturing growth, rose in December to 50.7%, indicating that the economy was growing and reversing a contraction reading in mid-quarter.At year end, the employment picture neither inspired nor raised concerns of a deteriorating situation – essentially in line with expectations. 2 TCM GROWTH FUNDS For the past six months, the Federal Reserve has done its part to support risk based assets by continuing its policy of zero rates and driving investors searching for any real rate of return to assets other than fixed income instruments.After announcing another round of bond buying in the form of QE3 at the end of the third quarter of 2012, the Fed took the additional step of tying its loose monetary policy to specific economic indicators.In the name of transparency, the central bank indicated for the first time that it would maintain its highly accommodative rate policies at least as long as the unemployment rate remained above 6.5%, so long as inflation stays in check at or near 2.5%. U.S. equities posted solid returns in the first quarter of 2013 even though the usual suspects of macroeconomic risks kept investors guessing about fiscal, monetary and legislative policy decisions.The tax legislation at the end of the year (the American Taxpayer Relief Act) provided some certainty over future tax rates even though it is not easy to find the “relief” in the bill (for most, marginal rates stayed the same; for some, rates went higher; and for all, the payroll tax holiday was repealed).Perhaps most taxpayers were just relieved that something was done before the December 31st midnight deadline.The legislation also pushed the automatic sequestration cuts into March, and as expected political gridlock prevented any proactive legislation that would have allowed the spending cuts to proceed in a more thoughtful and disciplined way.Instead, across the board, fixed percentage cuts are being made without regard to the merits of one expenditure versus another.It is budgeting by blunt instrument at best; willful malfeasance at worst.Notwithstanding competing congressional bills and the introduction of the President’s budget, we lack confidence that there will be any “fixing” of the blunt cuts (although as we write this letter, it appears air travelers will get a break as politicians react to the contrived furloughs imposed on flight controllers). The debt crisis in many European countries continues unabated and current austerity measures to mitigate that crisis are a drag on economic growth.In a sign of possible changes to come, the Netherlands recently decided to take a “breather” on austerity in order to revive its economy and, more recently, the European Central Bank cut interest rates by 0.25%. Inconclusive elections in Italy only add to the level of uncertainty regarding the actions that will be necessary to manage recessionary conditions.Markets generally prefer predictability, which is sorely lacking with respect to government responses to fiscal problems worldwide.The tiny island of Cyprus became the crisis de jour when an initial bailout plan called for a haircut on all bank deposits to cover the country’s debt problems.The good news is that investor reaction was muted compared to previous euro-crisis events, reflecting a discounting of the known risks by investors. 3 TCM GROWTH FUNDS Throughout all this, the Dow Jones Industrial Average and the S&P 500® Index both reached new highs by the end of first quarter 2013 as investors were once again reminded to not fight the Fed.U.S. economic data was mixed throughout the quarter but investors appeared to support the continued view that a slow but steady recovery remains in place.Indeed, the housing recovery continued to pick up steam as inventories dropped and lending rates remained at historic lows.But the unemployment picture is a bit more muddled.Unemployment rates continue to decline but economists and other commentators are concerned about the meaning of these numbers because many Americans remain underemployed or have dropped out of the labor market entirely, skewing the unemployment rate. Market Outlook.It appears to us that expectations for an improving domestic economy in the second half of the year have largely been discounted.Many of the leading economic indicators are mixed, with manufacturing industrial production falling year over year even as real disposable income rates improve.The impacts of fiscal and monetary policies seem to be cancelling each other out.However, so long as non-equity instruments offer little or negative real rates of return, the stock market could continue to levitate.At some point, however, valuation expansion in stocks must eventually be supported by positive fundamentals at the individual company level. And the strength of those fundamentals on the horizon is not clear.Recent data indicates a possible slowdown in many areas of consumer spending from dining out to electronics to cars.On the other hand, higher financial and real estate asset values can buoy the confidence of consumers, who have proved to be resilient in the past.So it remains to be seen if this recent consumer data is a sputter or a more serious blow reflecting expectations of an economic slowdown over the next couple quarters. As mentioned, the usual suspects of macro risk are still with us – deficit or debt cutting austerity measures throughout the U.S. and Europe; tensions between Iran, Israel and the U.S.; saber rattling by the new North Korean leader; recessionary pressures and banking problems in Europe; the strength of the China economy, etc.And at some point, and recent Fed minutes are already providing leading hints, the Fed may withdraw some of the massive liquidity supporting the stock market.Given the strong run-up in the stock market over the last several quarters, some profit taking in the best performing stocks could be in order as we move through the year. After years of elevated correlations in stock movements driven by macro dominated markets, we have seen a reversal of that trend since the end of 2011, which we believe will continue, although with potential bumps along the way.Quality active managers can add value by identifying the winners and losers and outperforming passive benchmark returns and, as investor reaction to macro economic factors 4 TCM GROWTH FUNDS decreases in magnitude, we believe that trend is our friend.Assets under management by our firm are lower than past years, which provides us the added advantage of greater trading liquidity and access to smaller cap names.We are finding opportunities on a company-level basis and believe that will help performance versus the benchmark going forward. Thank you for your continued confidence and trust in managing your assets. Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of March 31, 2013, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency. Each Lipper average represents a universe of funds with similar investment objectives.The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the NASDAQ.The S&P 500® Index is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors.The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company. One cannot invest directly in an index. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Quasar Distributors, LLC, Distributor (05/13) 5 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the Small Cap Fund for the following periods was: 6 Months ended 4Q 2012 1Q 2013 3/31/2013 Small Cap Fund 0.64% 14.05% 14.78% Russell 2000® Growth 0.45% 13.21% 13.72% Lipper Small Cap Growth Average -0.66% 12.29% 11.54% Attribution.The last two quarters were a tale of two tapes.For the fourth quarter of 2012, the market was relatively flat as investors tried to sort out the miscellaneous issues facing the economy, including a contentious presidential and congressional election, a looming fiscal cliff, a tepid economic recovery, an improving housing market and a continued accommodative monetary policy.Sector performance during that quarter was volatile, which proved difficult for active managers, particularly in December.The market during the first quarter of 2013, on the other hand, was very strong, driven by expanding valuations (as opposed to upward earnings revisions), reflecting an expectation of an improving economy, an accommodative monetary policy and a seasonal psychology that hope springs eternal in the spring.Growth outperformed value in small cap stocks (but vice versa in large cap), and small caps in turn outperformed large caps during the quarter.Uncharacteristically, in a quarter of very strong nominal returns, four of the five top performing sectors were defensive sectors – consumer staples, utilities, healthcare, and financials.For the six month period, the Small Cap Fund outperformed the benchmark based on strong stock selection in healthcare, energy, industrials and telecom services, offset primarily by our positions in technology and consumer discretionary lagging the benchmark sectors.The positive effect of our underweight to consumer staples and overweight to healthcare and industrials was offset by the effect of cash, which was the biggest drag on returns in such a strong period.The top and bottom five contributing stocks to absolute performance for the six month period were: 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) Average Contribution Top Five Weight (%) to Return (%) Geospace Technologies (seismic data instruments) Pacira Pharmaceuticals (specialty pharmaceutical products) EMCOR Group (electrical & mechanical construction) Primoris Services (specialty contracting & infrastructure) H&E Equipment Services (platform equipment parts & service) Average Contribution Bottom Five Weight (%) to Return (%) BJ’s Restaurants (casual dining restaurants) -0.42 Zillow (real estate information marketplace) -0.31 Impax Laboratories (specialty pharmaceuticals) -0.27 OSI Systems (electronic systems & components) -0.27 Demandware (e-commerce solutions) -0.25 7 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2013 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 11.88% 10.91% 4.40% 8.20% Russell 2000® Growth Index 14.52% 14.75% 9.04% 7.93% Lipper Small Cap Growth Average 11.42% 13.78% 8.23% 7.56% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency. Each Lipper average represents a universe of funds with similar investment objectives. 8 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2013 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $227 million Total Operating Expenses 0.94% Top Ten Holdings (% of net assets) MEDNAX, Inc. 2.6% Geospace Technologies Corp. 2.1% Hornbeck Offshore Services, Inc. 2.6% Penn National Gaming, Inc. 2.0% EMCOR Group, Inc. 2.5% Pacira Pharmaceuticals, Inc. 2.0% MAXIMUS, Inc. 2.2% Icon Plc. 2.0% Brookdale Senior Living, Inc. 2.2% MWI Veterinary Supply, Inc. 1.9% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 97.8% Aerospace & Defense - 1.8% HEICO Corp. $ LMI Aerospace, Inc.* Auto Components - 2.0% Gentherm, Inc.* LKQ Corp.* Biotechnology - 1.2% Cepheid* Capital Markets - 1.6% Affiliated Managers Group, Inc.* Chemicals - 0.9% Tronox, Inc. Commercial Services & Supplies - 0.2% US Ecology, Inc. Communications Equipment - 2.7% Aruba Networks, Inc.* NICE Systems, Ltd. - ADR* Construction & Engineering - 5.6% EMCOR Group, Inc. MasTec, Inc.* Orion Marine Group, Inc.* Primoris Services Corp. Distributors - 1.3% Pool Corp. Diversified Telecommunication Services - 0.7% 8x8, Inc.* Electronic Equipment, Instruments & Components - 3.1% Fabrinet* IPG Photonics Corp. OSI Systems, Inc.* Energy Equipment & Services - 7.7% Core Laboratories NV Dril-Quip, Inc.* Geospace Technologies Corp.* Hornbeck Offshore Services, Inc.* Pacific Drilling S.A.* Food & Staples Retailing - 1.4% Casey’s General Stores, Inc. The Fresh Market, Inc.* Health Care Equipment & Supplies - 6.0% Abaxis, Inc. Alere, Inc.* Align Technology, Inc.* Cyberonics, Inc.* Endologix, Inc.* Haemonetics Corp.* Health Care Providers & Services - 12.0% Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* Emeritus Corp.* ExamWorks Group, Inc.* Healthways, Inc.* MEDNAX, Inc.* MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) (Continued) Shares Value Health Care Providers & Services - 12.0% (Continued) Universal Health Services, Inc. $ Hotels, Restaurants & Leisure - 4.3% Buffalo Wild Wings, Inc.* Fiesta Restaurant Group, Inc.* Penn National Gaming, Inc.* Insurance - 1.4% Amerisafe, Inc.* Internet Software & Services - 5.2% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Demandware, Inc.* Perficient, Inc.* Web.com Group, Inc.* IT Services - 5.0% Cardtronics, Inc.* Computer Task Group, Inc. MAXIMUS, Inc. Procera Networks, Inc.* Life Science Tools & Services - 2.0% Icon Plc.* Machinery - 4.0% The ExOne Company* Middleby Corp.* Titan International, Inc. Woodward, Inc. Metals & Mining - 0.8% Haynes International, Inc. Oil, Gas & Consumable Fuels - 0.5% Solazyme, Inc.* Pharmaceuticals - 3.1% Pacira Pharmaceuticals, Inc.* ViroPharma, Inc.* Road & Rail - 4.7% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Landstar System, Inc. Roadrunner Transportation Systems, Inc.* Semiconductors & Semiconductor Equipment - 5.3% Diodes, Inc.* Hittite Microwave Corp.* Semtech Corp.* Skyworks Solutions, Inc.* Software - 6.1% ANSYS, Inc.* Imperva, Inc.* MICROS Systems, Inc.* Model N, Inc.* Qlik Technologies, Inc.* RealPage, Inc.* Splunk, Inc.* The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) (Continued) Shares Value Specialty Retail - 2.4% Dick’s Sporting Goods, Inc. $ Monro Muffler Brake, Inc. Textiles, Apparel & Luxury Goods - 1.8% Steven Madden Ltd.* Oxford Industries, Inc. Trading Companies & Distributors - 1.6% H&E Equipment Services, Inc. Wireless Telecommunication Services - 1.4% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $163,096,610) REAL ESTATE INVESTMENT TRUST - 1.2% LaSalle Hotel Properties TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,772,780) SHORT-TERM INVESTMENT - 1.7% Money Market Fund - 1.7% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENT (Cost $3,948,338) TOTAL INVESTMENTS IN SECURITIES - 100.7% (Cost $169,817,728) Liabilities in Excess of Other Assets - (0.7)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the SMID Cap Fund for the following periods was: 6 Months ended 4Q 2012 1Q 2013 3/31/2013 SMID Cap Fund 0.59% 10.29% 10.94% Russell 2500™ Growth 1.78% 12.20% 14.19% Attribution.The last two quarters were a tale of two tapes.For the fourth quarter of 2012, the market was relatively flat as investors tried to sort out the miscellaneous issues facing the economy, including a contentious presidential and congressional election, a looming fiscal cliff, a tepid economic recovery, an improving housing market and a continued accommodative monetary policy.Sector performance during that quarter was volatile, which proved difficult for active managers, particularly in December.The first quarter of 2013, on the other hand, was very strong for the market, driven by expanding valuations (as opposed to upward earnings revisions), reflecting an expectation of an improving economy, an accommodative monetary policy and a seasonal psychology that hope springs eternal in the spring.Growth outperformed value in smaller cap stocks (but vice versa in large cap), and small caps in turn outperformed large caps during the quarter.Uncharacteristically, in a quarter of very strong nominal returns, four of the five top performing sectors were defensive sectors – consumer staples, utilities, healthcare, and financials.For the six month period, the SMID Cap Fund lagged the benchmark because positive stock selection in the energy and healthcare sectors was more than offset by negative selection in industrials and technology.The effect of our sector weights excluding cash was slightly negative, with the positive effect of our overweight to industrials being more than offset by the effect of our overweight to technology and healthcare during the period.Cash was also a drag on returns in such a strong period.The top and bottom five contributing stocks to absolute performance for the quarter were: 13 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) Average Contribution Top Five Weight (%) to Return (%) Geospace Technologies (seismic data instruments) Genesee & Wyoming (freight railroads) Trimble Navigation (positioning product solutions) B/E Aerospace (aircraft cabin interior products) Universal Health Services (acute care hospitals) Average Contribution Bottom Five Weight (%) to Return (%) TIBCO Software (middleware & infrastructure software) -0.43 Edwards Lifesciences (heart disease treatment products) -0.33 Informatica (data integration & quality software) -0.31 Zillow (real estate information marketplace) -0.30 Demandware (e-commerce solutions) -0.25 14 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2013 Since Inception One Year Three Year Five Year (6/29/2007) TCM Small-Mid Cap Growth Fund 8.77% 10.46% 3.48% 1.34% Russell 2500 Growth™ Index 13.69% 14.95% 9.02% 5.35% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 15 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2013 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $249 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) MEDNAX, Inc. 2.6% Cornerstone OnDemand, Inc. 1.9% Perrigo Co. 2.2% Geospace Technologies Corp. 1.9% Brookdale Senior Living, Inc. 2.0% NICE Systems Ltd. - ADR 1.8% Penn National Gaming, Inc. 2.0% Activision Blizzard, Inc. 1.8% Affiliated Managers Group, Inc. 2.0% Genesee & Wyoming, Inc. 1.7% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 96.8% Aerospace & Defense - 2.2% BE Aerospace, Inc.* $ HEICO Corp. Air Freight & Logistics - 1.6% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Auto Components - 1.1% LKQ Corp.* Biotechnology - 1.2% Cepheid* Capital Markets - 2.0% Affiliated Managers Group, Inc.* Chemicals - 2.2% Airgas, Inc. Cytec Industries, Inc. Tronox, Inc. Commercial Services & Supplies - 2.6% Rollins, Inc. Stericycle, Inc.* Waste Connections, Inc. Communications Equipment - 3.1% Aruba Networks, Inc.* F5 Networks, Inc.* NICE Systems Ltd. - ADR* Construction & Engineering - 2.5% Jacobs Energy Group, Inc.* Quanta Services, Inc.* Containers & Packaging - 0.8% Crown Holdings, Inc.* Distributors - 1.0% Pool Corp. Electrical Equipment - 2.2% AMTEK, Inc. Sensata Technologies Holding NV - Class A* Electronic Equipment, Instruments & Components - 5.8% Amphenol Corp. - Class A IPG Photonics Corp. KLA-Tencor Corp. OSI Systems, Inc.* Trimble Navigation Ltd.* Energy Equipment & Services - 6.9% Core Laboratories NV Geospace Technologies Corp.* Hornbeck Offshore Services, Inc.* Oceaneering International, Inc. Pacific Drilling S.A.* Superior Energy Services, Inc.* Food Products - 1.0% The J. M. Smucker Co. Food & Staples Retailing - 0.6% The Fresh Market, Inc.* The accompanying notes are an integral part of these financial statements. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) (Continued) Shares Value Health Care Equipment & Supplies - 3.8% Align Technology, Inc.* $ Cyberonics, Inc.* Edwards Lifesciences Corp.* Haemonetics Corp.* Sirona Dental Systems, Inc.* Health Care Providers & Services - 9.5% Brookdale Senior Living, Inc.* Catamaran Corp.* Centene Corp.* Henry Schein, Inc.* MEDNAX, Inc.* Team Health Holdings, Inc.* Universal Health Services, Inc. Hotels, Restaurants & Leisure - 4.6% Buffalo Wild Wings, Inc.* Hyatt Hotels Corp.* Penn National Gaming, Inc.* Internet Software & Services - 4.4% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Demandware, Inc.* Web.com Group, Inc.* IT Services - 1.0% Cardtronics, Inc.* Life Science Tools & Services - 1.7% Icon Plc.* Machinery - 5.0% Middleby Corp.* Titan International, Inc. Westinghouse Air Brake Technologies Corp. Woodward, Inc. Pharmaceuticals - 4.4% Forest Laboratories, Inc.* Perrigo Company ViroPharma, Inc.* Real Estate Management & Development - 1.1% Jones Lang Lasalle, Inc. Road & Rail - 3.0% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Landstar System, Inc. Semiconductors & Semiconductor Equipment - 4.4% Hittite Microwave Corp.* Lam Research Corp.* Semtech Corp.* Skyworks Solutions, Inc.* Software - 7.8% Activision Blizzard, Inc. ANSYS, Inc.* Fortinet, Inc.* MICROS Systems, Inc.* Qlik Technologies, Inc.* Splunk, Inc.* TIBCO Software, Inc.* The accompanying notes are an integral part of these financial statements. 18 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) (Continued) Shares Value Specialty Retail - 2.5% Dick’s Sporting Goods, Inc. $ Ulta Salon Cosmetics & Fragrance, Inc. Textiles, Apparel & Luxury Goods - 4.0% Fossil, Inc.* Oxford Industries, Inc. Steven Madden Ltd.* Under Armour, Inc.* Trading Companies & Distributors - 1.5% TransDigm Group, Inc. Wireless Telecommunication Services - 1.3% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $188,404,518) REAL ESTATE INVESTMENT TRUST - 1.2% LaSalle Hotel Properties TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,961,163) SHORT-TERM INVESTMENT - 2.1% Money Market Fund - 2.1% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENT (Cost $5,342,981) TOTAL INVESTMENTS IN SECURITIES - 100.1% (Cost $196,708,662) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of March 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 TCMGROWTH FUNDS EXPENSEEXAMPLESFor the Six Months Ended March 31, 2013 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 - 3/31/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.The Funds’ adviser currently pays that fee.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the 20 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended March 31, 2013 (Unaudited) (Continued) Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/12 3/31/13 10/1/12 – 3/31/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.94% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/1/12 3/31/13 10/1/12 – 3/31/13** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 21 TCMGROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2013 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $169,817,728 and $196,708,662, respectively) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per share ($227,207,771/6,825,630 and $249,301,725/13,065,268, respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 22 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net foreign withholding tax of $1,521 and $1,733, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Audit fees Transfer agent fees Miscellaneous expenses Registration fees Reports to shareholders Chief Compliance Officer fees Trustee fees Legal fees Interest expense Insurance expense 68 Total expenses Plus: prior year fees waived subject to recoupment Net Expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 23 TCMSMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(1) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net decrease ) $ ) ) $ ) Net of redemption fees of $0 and $1,110, respectively. The accompanying notes are an integral part of these financial statements. 24 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(1) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — Summary of capital share transactions is as follows: Six Months Ended March 31, 2013 Year Ended (Unaudited) September 30, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net decrease ) $ ) ) $ ) Net of redemption fees of $139 and $673, respectively. The accompanying notes are an integral part of these financial statements. 25 TCMSMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended March 31, 2013 Year Ended September 30, (unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net realized gain ) — ) Distribution in excess — ) Total distributions ) — ) Paid-in capital from redemption fees (Note 2) — —
